

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into by Central Garden &
Pet Company (the “Company”) and William Lynch (“Executive”) to become effective
in accordance with the terms of Section 1 hereof.
WHEREAS, the Company desires to employ Executive and Executive desires to become
employed by the Company;
THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1.Effective Date: This Agreement shall become effective on the Expiration Date
of the consulting agreement dated August 2, 2016 between Executive and the
Company (“Effective Date”), but if and only if such consulting agreement expires
in accordance with its terms on October 10, 2016.
2.    Term of Employment: Executive will be employed by the Company for an
indefinite term, subject to termination as set forth below.
3.    Position: Executive shall serve as Senior Vice President – Operations of
the Company. He shall perform those duties and responsibilities consistent with
such position that are assigned to him by the Chief Executive Officer of the
Company. Executive’s position and related terms and conditions of employment may
from time to time be modified by the Company in its discretion.
4.    Full Time Performance of Duties: During the Term of Employment, except for
periods of absence occasioned by illness, reasonable vacation periods, and
reasonable leaves of absence, Executive agrees to devote substantially all his
business time, attention, skill, and efforts to the faithful and loyal
performance of his duties under this Agreement and shall not during his
employment with the Company engage in any other business activities, duties or
pursuits, render any services of a business, commercial, or professional nature
to any other person or organization, whether for compensation or otherwise,
without the prior written consent of Company. However, the expenditure of
reasonable amounts of time for educational, charitable, or professional
activities for which Executive will not receive additional compensation from the
Company, shall not be considered a breach of this Agreement if those activities
do not materially interfere with the services required of Executive under this
Agreement.
5.    Salary: The Company will pay Executive an annualized base salary of
$420,000 in accordance with the Company’s payroll practices for executives.
Executive will be eligible for periodic salary reviews consistent with the
Company’s salary review practices for executives.
6.    Bonus: Executive will be eligible for a bonus each year during the Term of
Employment with a target amount of fifty percent (50%) of Executive’s base
salary in effect at the beginning of the year in question, to be awarded upon
attainment of the annual operating goals and the personal goals established by
the Chief Executive Officer of the Company. The award and amount of any such
bonus shall be in the discretion of the Company.
7.    Options: On the date of the Companywide stock option grant for FY 2017,
Executive will be granted a non-qualified stock option to purchase a number of
shares of Company Common Stock (CENT A) with a Black Scholes value, as
determined by the Company in its sole discretion, equal to $200,000. The
exercise price of such options will be equal to the “fair market value” upon the
date of issue. These options shall vest over a four (4) year period at a rate of
twenty-five percent (25%) per year with the first tranche vesting on the first
anniversary of the date of grant. The options shall expire on the sixth
anniversary of date of grant. The right to exercise the options shall be
consistent with the terms of the Central Garden & Pet Company 2003 Omnibus
Equity Incentive Plan. All determinations as to fair market value, Black Scholes
value or numbers of shares required by this Section 7 shall be made by the Board
of Directors in its sole discretion. At the time of the Companywide option grant
for each subsequent fiscal year during which Executive is employed hereunder,
Executive will receive a similar grant. If Executive terminates his employment
as set forth in Section 15 or the Company terminates Executive’s employment
without cause as set forth in Section 16, and in either case, Executive executes
a general release as contemplated by such Section, all options not yet vested
shall continue to vest in accordance with the terms of Section 15 or Section 16;
provided, however, that in the fiscal year of termination, only a prorated
portion of the options granted with respect to that fiscal year – measured by
the portion of the fiscal year during which Executive is employed by the Company
– will continue to vest.
8.    Restricted Stock and Signing Bonus: Executive has previously received
restricted shares of Central Garden & Pet Company Stock (CENT A). These shares
shall continue to vest during the term of this Agreement at the rate of 33.3%
per year beginning at the end of year three (3) from the date of grant and being
fully vested at the end of year five (5) from the date of grant. The restricted
stock will also be subject to Executive’s continued service as an employee
pursuant to the terms of this Agreement and as a consultant thereafter pursuant
to the Post Employment Consulting Agreement set forth in Exhibit A through the
applicable release dates referenced above. In the event of Executive’s
termination for cause as set forth in Section 14, all shares not previously
released to Executive will be forfeited. If Executive terminates his employment
as set forth in Section 15 or the Company terminates Executive’s employment
without cause as set forth in Section 16, and in either case, Executive executes
a general release as contemplated by such Section, all shares not previously
released to Executive shall continue to vest in accordance with the terms of
Section 15 or Section 16; provided, however, that in the fiscal year of
termination, only a prorated portion of the shares earned with respect to that
fiscal year – measured by the portion of the fiscal year during which Executive
is employed by the Company – will continue to vest. Executive has previously
received a signing bonus of $500,000. Executive agrees to pay back such signing
bonus to the Company if Executive terminates his employment with the Company
prior to October 10, 2018.
9.    Benefits: Subject to all applicable eligibility requirements Executive
will participate in any and all 401(k), medical, dental, life and long-term
disability insurance and/or other benefit plan which, from time to time, may be
established as generally applicable to other similarly situated Company
executives. Executive shall be entitled to full relocation benefits, in
accordance with the Company’s relocation benefits policy.
10.    Vacation: Executive will earn four (4) weeks’ vacation annually.
Executive’s maximum vacation accrual will be six (6) weeks. Once Executive has
accrued six (6) weeks’ vacation, he will stop earning vacation until he has
taken vacation and reduced his accrual below six (6) weeks.
11.    Automobile: During the Term of Employment, the Company will provide
Executive with a monthly automobile allowance of 1,000.00. Executive is
responsible for taxes, if any, associated with this allowance.
12.    Reimbursement of Expenses: The Company will reimburse Executive for all
reasonable travel, entertainment and other expenses incurred or paid by the
Executive in connection with, or related to, the performance of his duties,
responsibilities or services under this Agreement in accordance with the
Company’s policies, upon presentation by Executive of documentation, expense
statements, vouchers and/or other supporting information as the Company may
request.
13.    Incapacity or Death: In the event that Executive becomes physically or
mentally disabled or incapacitated such that it is the reasonable, good faith
opinion of the Company that Executive is unable to perform the services required
under this Agreement with or without reasonable accommodation, then after four
(4) months of continuous physical or mental disability, this Agreement will
terminate; provided, however, that during this four (4) month period, Executive
shall be entitled to the continuation of his compensation as provided by this
Agreement; however such continued payments by the Company shall be integrated
with any disability, workers’ compensation, or other insurance payments
received, such that the total amount does not exceed the compensation as
provided by this Agreement. For purposes of this Agreement, physical or mental
disability does not include any disability arising from current use of alcohol,
drugs or related issues. Notwithstanding the foregoing, if the Company
terminates Executive’s employment due to incapacity, all previously granted
stock options and restricted stock shall continue to vest notwithstanding such
incapacity or termination of employment, and with respect to stock options,
shall remain exercisable until the expiration date of each such stock option set
forth in Section 7 hereof. In the event of Executive’s death during the term of
this Agreement: (a) all previously granted stock options shall immediately vest
and be exercisable by his estate until the applicable stock option expiration
date; and (b) the service requirements of any previously granted restricted
stock shall be waived, but the performance requirements, if any, shall still be
applicable. Further, if the Company terminates Executive’s employment due to
incapacity or in the event of Executive’s death during the term of this
Agreement, all restricted stock previously earned will be immediately released
to Executive or his estate, as the case may be.
14.    Termination by the Company For Cause: The Company may terminate Executive
for cause. If Executive is terminated for cause, he will receive only his
compensation earned pro rata to the date of his termination. All other benefits
will cease on the date of Executive’s termination. Cause shall be defined as:
(a)    An act or omission constituting negligence or misconduct which is
materially injurious to the Company;
(b)    Failure to comply with the lawful directives of the Board of Directors;
(c)    A material breach of this Agreement by Executive, which is not cured
within thirty (30) days after written notice thereof;
(d)    The abuse of alcohol or drugs;
(e)    Fraud, theft or embezzlement of Company assets, criminal conduct or any
other act of moral turpitude by which is materially injurious to the Company;
(f)    A material violation of any securities law, regulation or compliance
policy of the Company.
15.    Termination By Executive For Cause or After December 31, 2018: Executive
may terminate this Agreement: (a) at any time in the event of a material breach
by the Company by giving thirty (30) days written notice to the Company’s Vice
President of Human Resources; or (b) in the event of Executive’s decision to
retire from active employment at any time after December 31, 2018 by giving one
hundred eighty (180) days’ written notice to the Company’s Vice President of
Human Resources. If Executive terminates his employment under this section,
within ten (10) days after a general release signed by Executive and the Company
substantially in the form of the general release attached hereto as Exhibit C
becomes irrevocable, Executive will be entitled to continued vesting of
previously granted stock options and restricted stock to the extent provided in
Sections 7 and 8 hereof and subject to his compliance with the terms of the Post
Employment Consulting Agreement attached hereto as Exhibit A. Such continued
vesting shall be Executive’s sole and exclusive remedy in the event of a
termination of this Agreement by Executive pursuant to this Section 15.
16.    Termination By The Company Without Cause: The Company may terminate
Executive’s employment under this Agreement at any time without cause by giving
Executive ninety (90) days’ written notice of termination. If the Company
terminates Executive under this section, within ten (10) days after a general
release signed by Executive and the Company substantially in the form of the
general release attached hereto as Exhibit C becomes irrevocable, Executive will
be entitled to continued vesting of previously granted stock options and
restricted stock to the extent provided in Sections 7 and 8 hereof and subject
to his compliance with the terms of the Post Employment Consulting Agreement
attached hereto as Exhibit A. Such continued vesting shall be Executive’s sole
and exclusive remedy in the event of a termination of this Agreement by the
Company pursuant to this Section 16.
17.    Section 409A Delay: Each payment hereunder subject to Section 409A will
be considered a separate payment for purposes of Section 409A. To the extent
that it is determined by the Company in good faith that all or a portion of any
payments hereunder subject to Section 409A made in connection with Executive’s
separation from service are not exempt from Section 409A and that Executive is a
“specified employee” (within the meaning of Section 409A) at the time of his
separation from service, then payment of such non-exempt payments shall not be
made until the date that is six (6) months and one day after his separation from
service (or, if earlier, his death), with any payments that are required to be
delayed being accumulated during the six-month period and paid in a lump sum on
the date that is six (6) months and one day following his separation from
service and any subsequent payments, if any, being paid in accordance with the
dates and terms set forth herein.
18.    Termination by Executive Without Cause: Executive may terminate his
employment without cause by giving the Company ninety (90) days written notice
of termination. If Executive terminates his employment without cause under this
section, he will receive only his salary and benefits earned pro rata to the
date of his termination. All other salary and benefits will cease on the date of
Executive’s termination. At its option, the Company may pay Executive his salary
and benefits provided in this Agreement through the effective date of his
written notice of termination and immediately accept his termination.
19.    Confidential Business Information: The Company has and will continue to
spend significant time, effort and money to develop proprietary information
which is vital to the Company’s business. During Executive’s employment with the
Company, Executive has and will have access to the Company’s confidential,
proprietary and trade secret information including but not limited to
information and strategy relating to the Company’s products and services
including customer lists and files, product description and pricing, information
and strategy regarding profits, costs, marketing, purchasing, sales, customers,
suppliers, contract terms, employees, salaries; product development plans;
business, acquisition and financial plans and forecasts and marketing and sales
plans and forecasts (collectively called “Company Confidential Information”).
Executive will not, during his employment with the Company or thereafter,
directly or indirectly disclose to any other person or entity, or use for
Executive’s own benefit or for the benefit of others besides the Company, any
Company Confidential Information. Upon termination of this Agreement, Executive
agrees to promptly return all Company Confidential Information.
20.    Non-Solicitation of Employees: While Executive is employed by the Company
and for twelve (12) months after such employment terminates, Executive will not
(acting either directly or indirectly, or through any other person, firm, or
corporation) induce or attempt to induce or influence any employee of the
Company to terminate employment with the Company when the Company desires to
retain that person’s services.
21.    Duty of Loyalty: During term of this Agreement, Executive agrees that he
will not, nor will he permit any entity or other person under his control, to
directly or indirectly hold, manage operate or control, or participate in the
ownership, management, operation or control of, or render executive, managerial,
market research, advice or consulting services, either directly or indirectly,
to any business engaged in or about to be engaged in developing, producing,
marketing, distributing or selling lawn, garden, animal health, nutrition or pet
related products.
22.    Separability: Each provision of this Agreement is separable and
independent of the other provisions. If any part of this Agreement is found to
be invalid, the remainder shall be given full force and effect as permitted by
law.
23.    Complete Agreement: This Agreement constitutes the entire agreement
between Executive and the Company regarding the subjects covered by this
Agreement. No other agreement, understanding, statement or promise other than
those contained in this Agreement is part of their employment agreement or will
be effective. Any modification of this Agreement will be effective only if it is
in writing and signed by the Chief Executive Officer of the Company.
24.    Notice: All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (except as may
otherwise be specifically provided herein to the contrary) if delivered by hand
and receipted for by the party to whom said notice or other communication shall
have been directed or mailed by certified or registered mail with postage
prepaid:
If to the Company to:
Central Garden & Pet Company
    1340 Treat Blvd., Suite 600
    Walnut Creek, CA 94597
    Attention: Chief Executive Officer
with a copy to:
Central Garden & Pet Company
    1340 Treat Blvd., Suite 600
    Walnut Creek, CA 94597
    Attention: George Yuhas, General Counsel
If to the Executive to:
William Lynch
    510 Club Drive
    Aurora, OH 44202
25.    Related Agreements: As an inducement to Executive and to the Company to
enter into this Agreement, Executive has executed Exhibit A Post Employment
Consulting Agreement and Exhibit B Agreement to Protect Confidential
Information, Intellectual Property and Business Relationships, and will execute,
if appropriate Exhibit C, the General Release of All Claims, all attached and
incorporated by reference. Exhibits A, B and C, and sections 19, 20 and 21 of
this Agreement shall survive the termination of this Employment Agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year referenced above.








    
Executive






Central Garden & Pet Company






By         





EXHIBIT A
POST EMPLOYMENT CONSULTING AGREEMENT
This Agreement is made as of October 10, 2016 (the “Effective Date”) by and
between Central Garden & Pet Company and/or any of its wholly owned
subsidiaries, successors and assigns (collectively called “the Company”) and
William Lynch (“Executive”).
WHEREAS, Executive recognizes that in his capacity as a key executive with the
Company he will provide unique services that will be exceedingly difficult to
replace after termination of his employment;
WHEREAS, Executive recognizes that the Company desires continued access to
Executive’s unique services, knowledge and a reasonable transition after the
termination of Executive’s employment;
WHEREAS, Executive recognizes that he has been provided adequate consideration
for entering into this Consulting Agreement (“Agreement”);
THEREFORE, in consideration of the employment of Executive and other good and
adequate consideration, Executive and the Company agree to the following:
1.Right to Receive Consulting Services. Executive hereby grants the Company the
right to receive continuing Consulting Services on the terms provided herein
following termination of Executive’s employment with the Company.
2.    Consulting Services. Executive will provide continuing strategic advice
and counsel related to the business issues and projects Executive was involved
in while employed by the Company (“Consulting Services”). Consulting Services
shall perform at such times and in a manner as are mutually agreed and shall, on
average, consist of 40 to 50 hours per month during the first two years of the
Term of Agreement and 20 to 30 hours per month during the last two years of the
Term of Agreement.
3.    Term of Agreement. Executive will provide Consulting Services effective
upon termination of Executive’s employment with the Company and continuing
thereafter for a period of forty-eight (48) months (“Term of Agreement”).
4.    Compensation. Executive shall be paid thirty percent (30%) of his base
salary at the time of termination of Executive’s employment with the Company for
each of the first two years during the Term of Agreement. Executive shall be
paid fifteen percent (15%) of his base salary at the time of termination of
Executive’s employment with the Company for each of the last two year during the
Term of Agreement. This amount shall be paid one-twelfth (1/12) at the end of
each month.
5.    Expenses. During the Term of Agreement, Executive will be reimbursed by
the Company for all expenses necessarily incurred in the performance of this
Agreement.
6.    Termination. Notwithstanding the Term of Agreement specified above, this
Agreement shall terminate under any of the following circumstances: (a) in the
event Executive dies, this Agreement shall terminate immediately; (b) if due to
physical or mental disability, Executive is unable to perform the services
called for under this Agreement with or without reasonable accommodation, either
the Company or Executive may terminate this Agreement by providing thirty (30)
days’ written notice; provided, however, that in the event of termination of
Executive by the Company under this clause (b) the Company shall accelerate the
vesting of any employee stock options previously granted to Executive which
would otherwise cease to vest as a result of such termination; (c) Executive
materially breaches the terms of this Agreement; (d) the Company terminates
Executive’s employment for cause pursuant to Section 14 of the Employment
Agreement dated October __, 2016 between the Company and Executive; and (e) the
parties may terminate this Agreement by mutual written agreement.
7.    Unique Services. Duty of Loyalty. Executive acknowledges and agrees that
the services he performs under this Agreement are of a special, unique, unusual,
extraordinary, or intellectual character, which have a peculiar value, the loss
of which cannot be reasonably or adequately compensated in damages in an action
at law. Executive further acknowledges and agrees that during his employment
and, provided the Company exercises its option to engage Executive to provide
Consulting Services and compensate him under the terms of this Agreement, then
during the Term of Agreement he will have a continuing fiduciary duty and duty
of loyalty to the Company. He agrees that during the Term of Agreement, he will
not render executive, managerial, market research, advice or consulting
services, either directly or indirectly, to any business engaged in or about to
be engaged in developing, producing, marketing, distributing or selling lawn,
garden, animal health, animal nutrition or pet related products or which would
otherwise conflict with his obligations to the Company. Notwithstanding the
foregoing, nothing contained in this Section 7 shall prevent Executive from
serving on the Board of Directors of one or more companies or other entities
which are not principally engaged in developing, producing, marketing,
distributing or selling lawn, garden, animal health, animal nutrition or
pet-related products during the Term of Agreement.
8.    Confidential Information or Materials. During the Term of Agreement,
Executive will have access to the Company’s confidential, proprietary and trade
secret information including but not limited to information and strategy
regarding the Company’s products and services including customer lists and
files, product description and pricing, information and strategy regarding
profits, costs, marketing, purchasing, sales, customers, suppliers, contract
terms, employees, salaries; product development plans; business, acquisition and
financial plans and forecasts and marketing and sales plans and forecasts
(collectively called “Company Confidential Information”). Executive will not,
during the Term of Agreement or thereafter, directly or indirectly disclose to
any other person or entity, or use for Executive’s own benefit or for the
benefit of others besides Company, Company Confidential Information. Upon
termination of this Agreement, Executive agrees to promptly return all Company
Confidential Information.
9.    Remedies. Executive understands and acknowledges that Company’s remedies
at law for any material breach of this Agreement by Executive are inadequate and
that any such breach will cause the Company substantial and irrevocable damage
and therefore, in the event of any such breach, in addition to such other
remedies which may be available, including the return of consideration paid for
this Agreement, Executive agrees that the Company shall have the right to seek
specific performance and injunctive relief. It is also expressly agreed that, in
the event of such a breach, Company shall also be entitled to recover all of its
costs and expenses (including attorneys’ fees) incurred in enforcing its rights
hereunder.
10.    Independent Contractor Status. For all purposes, during the Term of
Agreement, Executive shall be deemed to be an independent contractor, and not an
employee or agent of the Company. Accordingly, Executive shall not be entitled
to any rights or benefits to which any employee of Company may be entitled.
11.    Other Employment. Nothing in this Agreement shall prevent Executive from
performing services for other employers or business entities, consistent with
the terms of this Agreement, during the Term of Agreement.
12.    Intellectual Property Rights. Company shall have sole ownership of and
all right, title and interest, to all data, drawings, designs, analyses, graphs,
reports, products, tooling, physical property, computer programs, software code,
trade secrets and all inventions, discoveries and improvements or other items or
concepts, whether patentable or not, (collectively, “Intellectual Property”)
which are conceived or reduced to practice during the Term of Agreement and
arising out of or relating to the services performed hereunder or using the
equipment or resources of the Company. To the extent any such Intellectual
Property qualifies as a “work for hire” under the United States Copyright Act
(17 U.S.C. Sec. 101), Executive agrees that the Company is the author for
copyright purposes. To the extent that any Intellectual Property is not a work
for hire, Executive agrees to assign, and hereby does assign, its entire right,
title and interest in such Intellectual Property, including the right to sue for
past infringements.
13.    No Authority to Bind Company. During the Term of Agreement, Executive
will not have any authority to commit or bind Company to any contractual or
financial obligations without the Company’s prior written consent.
14.    Assignment. This is a personal services agreement and Executive may not
assign this Agreement, or any interest herein, without the prior written consent
of the Company.
15.    Entire Agreement. This Agreement constitutes the entire understanding of
the parties on the subjects covered. It cannot be modified or waived except in a
writing signed by both parties.
16.    Agreement Enforceable to Full Extent Possible. If any restriction set
forth in this Agreement is found by a court to be unenforceable for any reason,
the court is empowered and directed to interpret the restriction to extend only
so broadly as to be enforceable in that jurisdiction. Additionally, should any
of the provisions of this Agreement be determined to be invalid by a court of
competent jurisdiction, it is agreed that such determination shall not affect
the enforceability of the other provisions herein.
17.    The parties agree to all of the terms and conditions set forth above.
Dated:
   
 
(William Lynch)
 
 
Dated:
Central Garden & Pet Company
 
 
 
 
 
By:
 
 






EXHIBIT B
AGREEMENT TO PROTECT CONFIDENTIAL INFORMATION, INTELLECTUAL PROPERTY AND
BUSINESS RELATIONSHIPS
This Agreement is made as of October 10, 2016 (the “Effective Date”) by and
between Central Garden & Pet Company and/or any of its wholly owned
subsidiaries, successors and assigns (collectively called “the Company”) and
William Lynch (“Executive,” “I” or “Me”).
I RECOGNIZE that during my employment as a key executive with Central Garden &
Pet Company and/or any of its wholly owned subsidiaries, successors and assigns
(collectively called “the Company”), I have had and will continue to have access
to Confidential Information (as defined below) and valuable business
relationships;
I RECOGNIZE that my employment in certain capacities with a competitor could
involve the use or disclosure of Company Confidential Information;
I RECOGNIZE that the Company’s Confidential Information and business
relationships are critical to its success in the marketplace. The Company
operates on a nationwide-basis, and therefore, the Company’s commitment to
protecting its Confidential Information and business relationships is
nationwide;
I RECOGNIZE that the law regarding restrictive covenants varies from state to
state and the law that will apply to this Agreement after I terminate will
depend on factors such as where I live, where I work, the location of my
employer, the location of my former employer and other factors, many which are
unknown at this time;
THEREFORE, in consideration for the compensation provided to me, to prevent the
use or disclosure of Company Confidential Information, and to protect the
valuable business relationships of the Company, I agree to the following:
1.    Definitions.
(a)    Confidential Information. For purposes of this Agreement, “Confidential
Information” shall mean any information, including third-party information,
provided to the Company in confidence, regarding the Company, its business, its
plans, its customers, its contracts, its suppliers, or its strategies, that is
not generally known and provides the Company with an actual or potential
competitive advantage over those who do not know it. Confidential Information
includes, but is not limited to, all such information I learned or developed
during any previous employment with the Company or its predecessors in interest
and all of the Company’s confidential, proprietary and trade secret information,
which may include information and strategies relating to the Company’s products,
processes and services, including customer lists and files, product description
and pricing, information and strategy regarding profits, costs, marketing,
purchasing, sales, customers, suppliers, contract terms, employees, salaries,
product development plans, business, acquisition and financial plans and
forecasts, and marketing and sales plans and forecasts. I acknowledge that
requiring me to enter into this Agreement is one of the measures that the
Company uses to maintain the secrecy of its Confidential Information.
(b)    Relevant Territory. For purposes of this Agreement, “Relevant Territory”
shall mean any territory or region in which I performed services on behalf of
the Company or about which I learned Confidential Information regarding the
Company during the two (2) years prior to my separation from the Company for any
reason.
(c)    Services. For purposes of this Agreement, “Services” shall mean the same
or similar activities in which I engaged during the two (2) years prior to my
separation from the Company for any reason.
2.    Confidentiality. I agree that I will not, during my employment with the
Company (except in furtherance of the Company’s interests), or at any time after
employment terminates, without the prior written consent of the Company Vice
President of Human Resources, disclose any Confidential Information to or use
any Confidential Information for, any third party or entity. This restriction
prohibits me from, among other activities, engaging in or preparing to engage in
developing, producing, marketing, distributing or selling lawn, garden, animal
health, animal nutrition or pet related products for any business entity if that
activity in any way involves the use or disclosure of Company Confidential
Information and diverting or attempting to divert any business or customers from
the Company using Confidential Information. To the extent that any Confidential
Information is determined by a court of competent jurisdiction to be
confidential information rather than a trade secret under applicable law, the
prohibition on use and disclosure of that specific information shall be in
effect for a period of three years after the termination of my employment with
the Company; otherwise the prohibition shall last until the information ceases
to be a trade secret (other than through any breach of secrecy by me or other
third parties under a duty of secrecy to the Company). In the event that after
my employment with the Company ceases, if I have any doubt about whether
particular information may be used or disclosed, I will contact the Company Vice
President of Human Resources.
3.    Post-Employment Activities
(a)    Non-Competition. For twelve (12) months after the termination of my
employment with the Company and/or any post-employment consulting agreement with
the Company, I will not render executive, managerial, market research, advice or
consulting services, either directly or indirectly, to any business principally
engaged in or about to be principally engaged in developing, producing,
marketing, distributing or selling lawn, garden, animal health, animal nutrition
or pet related products or which would otherwise conflict with my obligations to
the Company.
(b)    Non-Solicitation of Customers. For twelve (12) months after the
termination of my employment with the Company and/or any post-employment
consulting agreement with the Company, I will not solicit directly or
indirectly, on behalf of any business entity described in paragraph (a) of this
section or which otherwise competes with the Company, any customer I solicited
or serviced, or any customer about whom I learned Confidential Information,
while in the employ or service of the Company. This paragraph shall apply in
those jurisdictions where restrictions such as contained in this paragraph are
enforceable.
(c)    Non-Solicitation of Employees. For twelve (12) months after the
termination of my employment with the Company and/or any post-employment
consulting agreement with the Company, I will not recruit, solicit or induce, or
attempt to recruit, solicit or induce, any employee of the Company to terminate
their employment with the Company or otherwise cease their relationship with the
Company.
(d)    Duty to Present Contract. For twelve (12) months after the termination of
my employment with the Company and/or any post-employment consulting agreement
with the Company, before I accept employment with any person or organization
that is engage in or about to be engaged in developing, producing, marketing,
distributing or selling lawn, garden, animal health, animal nutrition or pet
related products, I agree (1) to advise that prospective employer about the
existence of this Agreement; (2) to provide that potential employer a copy of
this Agreement; and (3) to advise the Company’s Vice President of Human
Resources in writing, within five (5) business days, to whom I have provided a
copy of this Agreement.
4.    Reformation/Severability. If any restriction set forth in this Agreement
is found by a court to be unenforceable for any reason, the court is empowered
and directed to interpret the restriction to extend only so broadly as to be
enforceable in that jurisdiction. Additionally, should any of the provisions of
this Agreement be determined to be invalid by a court of competent jurisdiction,
it is agreed that such determination shall not affect the enforceability of the
other provisions herein.
5.    Further Acknowledgments. I understand that the restrictions contained in
this Agreement are necessary and reasonable for the protection of the Company’s
business, goodwill and its Confidential Information. I understand that any
breach of this Agreement will cause the Company substantial and irrevocable
damage and therefore, in the event of any such breach, in addition to such other
remedies which may be available, including the return of consideration paid for
this Agreement, I agree that the Company shall have the right to seek specific
performance and injunctive relief. Any business entity that employs me in a
capacity in which I violate this Agreement shall be liable for damages and
injunctive relief. Further, I understand that the Company intends to install the
full measure of protections permitted by the law to protect its Confidential
Information and business relationships, but does not intend to impose any
greater protections on me than those permitted by law. I acknowledge that the
law that governs restrictive covenants such as this, is important, rapidly
changing and varies from state to state. I also understand that the law that
will apply to this Agreement after I terminate will depend on factors such as
where I live, where I work, the location of my employer, the location of my
former employer and other factors, many which are unknown at the time I enter
this Agreement. I understand that I have been advised to consult with an
attorney of my choice to discuss this agreement and my legal obligations under
this agreement after my termination of employment. I understand that Paragraphs
3(a) and 3(b) do not apply and will not be enforced in California or other
states where restrictions such as contained in those paragraphs are not
permitted.
6.    Separability. Courts should treat each numbered paragraph as a separate
and severable contractual obligation intended to protect the legitimate
interests of the Company and to which I intend to be bound.
7.    Non Waiver. I agree that the Company’s determination not to enforce this
or similar agreements as to specific violations shall not operate as a waiver or
release of my obligations under this Agreement.
8.    Fiduciary Duty. This Agreement is in addition to any fiduciary duty and
obligation that may exist under statutory or common law.
9.    Entire Agreement. This Agreement constitutes the entire understanding of
the parties on the subjects covered. It cannot be modified or waived except in a
writing signed by me and a duly authorized officer of the Company. I enter into
this Agreement voluntarily.
AGREED AND ACCEPTED BY:
 
 
 
 
 
   
 
(William Lynch)
 
 
 
 
 
 
 
 
 
For Central Garden & Pet Company
 
 
 
 
 
By:
 
 
 






Exhibit C
General Release of All Claims
This Release of All Claims is entered into by William Lynch (“Executive”) and
Central Garden & Pet Company and/or any of its wholly owned subsidiaries,
successors and assigns (collectively called “the Company”).
WHEREAS, the parties entered into an Employment Agreement (“Employment
Agreement”) as of October 10, 2016 that provides for certain severance and other
benefits in the event of Executive’s termination; and
WHEREAS, pursuant to the Employment Agreement, Executive’s entitlement to such
severance and other benefits in the event of termination is conditioned upon
Executive signing a general release of all claims (“Agreement”); and
WHEREAS, Executive’s employment with the Company shall terminate effective
_____________ (“Termination Date”);
NOW THEREFORE, in consideration of the severance and other benefits provided in
the Employment Agreement, and other good and sufficient consideration, the
parties agree as follows:
1.Executive, his successors and assigns, completely release the Company, its
agents, employees, former employees, members of the board of directors,
officers, insurers, successors and assigns (the “Released Parties”) from all
claims, rights, demands, actions, obligations, and causes of action of every
kind, known or unknown, which Executive may now have, or has ever had, arising
from or in any way connected with the employment relationship between the
parties, any actions during the relationship, or the termination thereof,
including but not limited to all claims for harassment, discrimination, or
wrongful discharge; all claims relating to any contracts, express or implied;
any covenant of good faith and fair dealing, express or implied; any breach of
fiduciary responsibility; any tort of any nature; any claims under federal,
state, or municipal common law, statutes or ordinances, including but not
limited to claims under the California Fair Employment and Housing Act, Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of
1967, 42 U.S.C. Section 1981, the Americans With Disabilities Act, the
California Family Rights Act, the Family and Medical Leave Act, the Employee
Retirement Income Security Act, the state and federal Worker Adjustment
Retraining and Notification Acts, the California Worker’s Compensation Act and
any other laws and regulations relating to employment or employment
discrimination, as well as any and all claims for attorney’s fees and costs. The
only claims not released by this Agreement are claims that cannot be released as
a matter of law.
2.    Executive is aware that Section 1542 of the Civil Code of the State of
California and similar provisions in other states provide:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
Executive understands that this type of provision gives him the right not to
release existing claims of which he is not now aware, unless he voluntarily
chooses to waive this right. Executive nevertheless voluntarily waives these
rights from the subject of this Agreement, and waive all claims that now exist
in his favor, known or unknown.
3.    Executive affirms that he has not filed or caused to be filed any lawsuit,
complaint, or charge with respect to any claim this Agreement purports to waive,
and promises never to file or prosecute a lawsuit or complaint based on such
claims. Executive further promises never to seek any damages, remedies, or other
relief for himself personally by filing or prosecuting a charge with any
administrative agency with respect to any such claim. He promises to request
that any government agency or other body assuming jurisdiction over any such
lawsuit, complaint, or charge withdraw from the matter or dismiss the matter
with prejudice. However, the two preceding sentences shall not preclude
Executive from filing or prosecuting a charge with any administrative agency
with respect to any such claim as long as he does not seek or accept any
damages, remedies, or other relief for himself personally, which he promises not
to do. Executive shall not be prevented from enforcing any rights he may have
under the terms of this Agreement.
4.    Executive agrees that he will cooperate with and assist the Company with
regard to any arbitration, litigation, agency investigation or proceeding
regarding any matters which Executive dealt with, was involved in or had
knowledge of while employed with the Company, provided the Company shall pay all
reasonable and related expenses and attorneys fees necessarily incurred by
Executive (consistent with the Company’s expense reimbursement policies) to
provide such cooperation and assistance.
5.    Executive agrees that he will return to the Company all electronic
equipment (including cell phone, computer, FDA, etc.) files, memoranda,
documents, records, electronic records, software, copies of the foregoing,
credit cards, keys, and any other Company property in his possession prior to
his Termination Date.
6.    Executive agrees that the terms and conditions of this Agreement are
strictly confidential and have not been and shall not be disclosed to any
persons except his counsel, immediate family, financial advisors and, even as to
such a person, only if the person agrees to honor this confidentiality
requirement. Such a person’s violation of this confidentiality requirement will
be treated as a violation of this Agreement by Executive. This subsection does
not prohibit Executive’s disclosure of the terms, amount, or existence of this
Agreement to the extent necessary legally to enforce this Agreement, nor does it
prohibit disclosures to the extent otherwise legally required. Executive
understands that any violation of this provision would cause irreparable harm to
the Company and would justify injunctive relief.
7.    Executive agrees not to disparage or defame the Company or any of its
employees, former employees, members of the boards of directors or officers.
8.    No other monies or benefits except those specifically described in the
Employment Agreement are owed or will be paid to Executive by the Company.
9.    Executive will cease to be eligible to participate in any Company employee
benefit plans including any medical, dental, life insurance, retirement, and
other compensation or benefit plans of the Company on his Termination Date and
will have no rights under those plans, except that he will retain any vested
benefits under all applicable benefit plans with the Company, and all rights
associated with such benefits, as determined under the official terms of those
plans.
10.    Executive acknowledges that sections 19, 20 and 21 of the Employment
Agreement together with Exhibits A, B and C and shall survive the termination of
the Employment Agreement and Executive reaffirms his obligations thereunder.
11.    Executive acknowledges and agrees that it is the Company’s policy,
communicated to him and other employees, that employees are requested to bring
to the Company’s attention any incidents of misconduct or wrongdoing in the area
of regulatory compliance, both governmental and industry. Executive hereby
affirms that he has acted in accordance with such policy and that he has, at
this time, no knowledge of any such incident that he has not brought to the
attention to the Company in writing.
12.    Should any of the provisions of this Agreement be determined to be
invalid by a court, or government agency of competent jurisdiction, it is agreed
that such determination shall not affect the enforceability of the other
provisions herein.
13.    Should Executive ever attempt to challenge the existence of this
Agreement, attempt to obtain an order declaring this Agreement to be null and
void, or institute litigation against the Company or any other Released Party
based upon a released claim, he will, as a condition precedent to such action,
repay all amounts paid to him under the terms of the Employment Agreement.
14.    This Agreement shall be construed as a whole according to its fair
meaning. It shall not be construed strictly for or against any party to the
Agreement.
15.    This Agreement constitutes the entire understanding of the parties on the
subjects covered. Executive expressly warrants that he has read and fully
understands this Agreement; that he has had the opportunity to consult with
legal counsel of his own choosing and to have the terms of the Agreement fully
explained to him; that he is not executing this Agreement in reliance on any
promises, representations or inducements other than those contained herein; and
that he is executing this Agreement voluntarily, free of any duress or coercion.
This Agreement shall not in any way be considered an admission of any liability
by the Company.
16.    Executive understands that he has been advised to consult with an
attorney prior to signing this Agreement; he has twenty-one (21) days in which
to consider whether he should sign this Agreement; and that if he signs this
Agreement, he has seven (7) days following the date in which he signs the
Agreement to revoke it because the Agreement is not effective until the end of
this seven-day period (“Effective Date”)
17.    Each party to this Agreement shall execute all further and/or additional
instruments and documents and take all actions necessary as may be reasonably
required to effectuate this Agreement.
18.    This Agreement may be executed in one or more counterparts. Electronic
signatures will be considered valid.
Dated:
   
 
(William Lynch)
 
 
Dated:
   
 
 
 
Central Garden & Pet Company






